Citation Nr: 0701594	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
kidney disorder.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1968 
and from February 1970 to November 1971.  He also had 
unverified service with the Army Reserve in 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and December 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript is associated with the claims file.

The Board notes that a July 1980 RO administrative decision 
indicates the veteran was discharged from his first period of 
service under Other Than Honorable Conditions, due to a 
general court martial.  Therefore, it was noted, his 
discharge was a bar to entitlement to any VA benefits for 
that period of service.  Later documents indicate that the 
veteran actually recived a Bad Conduct discharge.  However, 
in May 2006, the Army Board for Correction of Military 
Records (ABCMR) upgraded the veteran's first period of 
service to a General Discharge issued under honorable 
conditions.  Therefore, the Board will consider both periods 
of the veteran's military service when evaluating his 
entitlement to VA benefits.  Although it is not noted on his 
DD Form 214, the May 2006 Report from the ABCMR indicated the 
veteran had received the Combat Infantryman Badge during his 
first period of service.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

FINDINGS OF FACT

1.  An October 1982 Board decision denied service connection 
for prostatitis.  That was the last final decision, up to the 
present time, denying the veteran's claim for service 
connection for prostatitis.

2.  The evidence added to the record since the October 1982 
Board decision does not raise a reasonable possibility of 
substantiating the claim for service connection for 
prostatitis, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.

3.  An October 1982 RO decision denied service connection for 
a kidney disorder.  An appeal of the claim was not initiated.  
That was the last final decision, up to the present time, 
denying the veteran's claim for service connection for a 
kidney disorder.

4.  The evidence added to the record since the October 1982 
RO decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a kidney 
disorder, nor does it, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.

5.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
sinusitis is related to the veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1982 Board decision 
denying service connection for prostatitis is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1103 (2006).

2.  Evidence submitted since the October 1982 RO decision 
denying service connection for a kidney disorder is not new 
and material; thus, the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1103 (2006).

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, proper VCAA notice was provided to the 
veteran prior to the initial adjudication of his claims.  In 
February 2005 and October 2005 letters, issued prior to the 
May and December 2005 rating decisions, respectively, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Moreover, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for compensation are being denied, such issues are moot.

The Board also notes that the February 2005 letter provided 
the veteran with information regarding the evidence necessary 
to show that new and material evidence had been submitted.  
Therefore, this letter satisfied the requirements outlined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), and the Board may 
proceed with the veteran's claims.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Claims

A.  Applicable Law

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As noted in the Introduction, the veteran had two periods of 
active duty (AD), and after his AD apparently had some 
unverified Reserve service.  Active duty for training (ADT) 
includes full-time duty performed by Reserve or National 
Guard members for training purposes.  See 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Annual training is an example 
of active duty for training, while weekend drills are 
inactive duty training (IADT).  Service connection is 
available for any period of ADT or IADT during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2006).  The Court has 
re-affirmed that service connection is available for 
injuries, and not diseases, sustained on inactive duty for 
training.  See Brooks v. Brown, 5 Vet. App. 484 (1993).

The veteran testified during his July 2006 hearing that he 
was in Reserve service in 1975 and participated in ADT and 
IADT.  While this service has not been verified and medical 
and service records, if any are available, were not obtained 
and associated with the claims file, the Board finds that the 
three disabilities claimed by the veteran represent diseases, 
not injuries.  In addition, the veteran has not claimed that 
they began during the time of his ADT or IADT.  Therefore, 
the Board finds that attempting to obtain any such records, 
if they exist, is unnecessary to the outcome of these claims.  
Therefore, the Board may proceed with these claims, and 
further discussion of the veteran's ADT and IADT is not 
required.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

B.  Prostatitis

In an October 4, 1982 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
chronic prostatitis.  The veteran was notified of this 
decision that same day.  This is the last final decision 
denying the veteran's claim of entitlement to service 
connection for chronic prostatitis.

The evidence of record at the time of the October 1982 Board 
decision included the veteran's service medical records.  
Records from his first period of service are negative for any 
complaints relating to his prostate.  A March 1968 
examination showed no notation of any abnormalities, defects, 
or diagnoses.  At that time, the veteran only reported a 
medical history of dental and eye trouble.

Records from the veteran's second period of service are 
negative for any complaints relating to his prostate.  A 
February 1971 clinical entry shows that he complained of 
burning during urination for two days.  A urinalysis resulted 
in white blood cells that were too numerous to count.  A 
subsequent February 1971 entry shows a urinalysis was 
negative and within normal limits.  There was no diagnosis 
given.  He complained in April and May 1971 of lower back 
pain.  The only abnormalities or defects noted on the 
veteran's November 1971 separation examination were 
dermatological.

In January 1980, the veteran underwent VA examination.  He 
reported a history of prostate trouble while in service.  He 
stated he was examined by an Army doctor and told he had 
prostate problems and trouble passing urine.  Since that 
time, he had frequent bouts of dysuria and frequency but no 
hematuria.  He stated that upon separation, he had urethral 
discharge but denied a history of venereal disease.  Three 
months ago, he was examined by a VA physician who indicated 
he had prostate trouble.  Currently, the veteran complained 
of occasional burning on urination and complained frequently 
of low back pain.  He woke up twice a night to urinate.  
Examination revealed slight tenderness.  The prostate gland 
was slightly enlarged, soft, and slightly tender.  There were 
no masses.  The diagnosis was chronic prostatitis.

Evidence added to the record after the October 1982 Board 
decision includes a January 1990 private treatment record.  
The veteran gave a history of chronic prostatitis for twenty 
years.  He had occasional back pain.  He had no dysuria or 
difficulty getting his stream out.  A urinalysis was normal.  
The prostate was benign.  The impression was a history of 
prostatitis, but there was no evidence of disease at this 
time.  X-rays revealed a mildly enlarged prostate.

A June 1994 private treatment record shows the veteran 
complained of lower back pain and dysuria.  On examination, 
the prostate was enlarged, boggy, and tender.  The assessment 
was prostatitis.

May and August 2004 private treatment records show the 
veteran complained of waking up to void about three or four 
times per night.  The diagnosis was probable benign prostatic 
hypertrophy.

Private treatment records dated from October to December 2004 
show J.H., M.D. consulted with the veteran regarding his 
prostate.  The veteran complained of urgency, frequency, and 
nocturia.  A December 2004 biopsy revealed benign prostate 
tissue with chronic prostatitis.

At his July 2006 Travel Board hearing, the veteran testified 
that he sought treatment in service for back pain, and was 
diagnosed with prostatitis.  He went a few times while in the 
Reserves.  Every time, he was given antibiotics, the 
infection cleared, and he returned to duty.  He said he 
experienced these symptoms more in his second period of 
active service.  He said he currently had frequency of 
urination, and had these same symptoms while in service.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for prostatitis.  While the 
private treatment records and testimony are new, in that they 
were not of record at the time of the previous decision, they 
are not material because they do not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, these reports do not, nor does any of 
the additional evidence submitted in connection with the 
claim to reopen, demonstrate that the veteran has prostatitis 
that is of in-service origin.  Specifically, none of the new 
evidence tends to show that the veteran incurred his 
prostatitis during service, which was the reason for the 
previous RO denial.

Specifically, the veteran reported in treatment records and 
his July 2006 hearing testimony that he suffered from the 
same symptoms and was diagnosed with the same disorder that 
had been shown by medical records previously before the 
Board.  In addition, the veteran testified in July 2006 about 
symptoms he experienced during military service.  Although it 
is not documented on his DD Form 214, the Board notes that 
the ABCMR noted that he engaged in combat in service.

The Board notes that, for injuries or diseases alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA 
regulations provide that, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2006); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

Therefore, although the veteran testified as to symptoms he 
experienced in service, the Board notes that these symptoms 
were already reported in the record prior to the previous 
final decision.  Therefore, this is not new and material 
evidence because it is redundant of evidence already 
contained in the veteran's claims file.

With regard to the assertions of the veteran that his 
prostatitis incurred in service, we certainly respect his 
right to offer his opinion, but he is not deemed medically 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for prostatitis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

C.  Kidney Disorder

In an October 1982 rating decision, the RO denied service 
connection for a kidney disorder.  The RO indicated that 
service medical records did not show treatment or diagnosis 
for any kidney disorder.  Upon separation, his genitourinary 
examination was normal.  In addition, a VA examination in 
January 1980 showed no diagnosis of a kidney disorder.

The medical evidence of record prior to the October 1982 
rating decision includes the veteran's service medical 
records.  As noted above, the veteran complained of a cold 
and burning during urination in February 1971.  A subsequent 
urinalysis revealed that white blood cells were too numerous 
to count.  Upon separation, the genitourinary examination was 
normal.

In January 1980, the veteran underwent VA examination.  He 
reported frequent bouts of kidney infection, dysuria, and 
frequency, but no hematuria.  He currently had occasional 
burning on urination, and complained frequency of low back 
pain.  On examination, the kidneys were not palpable.  There 
was no diagnosis related to the veteran's kidneys.

Evidence added after the October 1982 RO decision includes a 
November 1979 VA clinical record.  The veteran indicated he 
had kidney problems.  He frequently had to go to the 
bathroom.  He complained of dysuria and back pain when he had 
to wait to go to the bathroom.  A urethral smear and 
urinalysis were conducted, and the white blood cell count was 
normal.  The diagnosis was probable nonspecific urethritis.

A May 1980 private treatment record of an IVP shows that the 
kidneys, upper collecting systems, and ureters were normal.

A January 1990 private X-ray report shows the renal contours, 
sizes, and positions were within normal limits.  The 
pyelocalyceal systems and ureters were normal in appearance.

In July 2006, the veteran testified before the undersigned 
that, during service, he was told he had polyps on his 
kidneys.  At times, he was diagnosed with a kidney infection.  
Again, he indicated that a urinalysis noted he had too many 
white blood cells to count.  He had problems urinating 
frequently.

Upon review of the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a kidney disorder.  While 
the private and VA treatment records and testimony are new in 
that they were not of record at the time of the previous 
decision, they are not material because they do not relate to 
an unestablished fact necessary to substantiate the veteran's 
claim.  In this regard, these reports do not, nor does any of 
the additional evidence submitted in connection with the 
claim to reopen, demonstrate that the veteran has a kidney 
disorder that is of in-service origin.  Specifically, none of 
the new evidence tends to show that the veteran incurred a 
kidney disorder during service or that the veteran has a 
definitive diagnosis of a current kidney disorder, the reason 
for the previous RO denial.

Specifically, the veteran reported in treatment records and 
his July 2006 Board testimony that he suffered from symptoms 
associated with a kidney disorder.  These symptoms were 
already a part of the record at the time of the October 1982 
RO decision.  In addition, the veteran testified in July 2006 
about symptoms he experienced during military service.

However, even taking into account 38 U.S.C.A. § 1154(b), the 
Board finds that the veteran may not testify as to diagnosis 
if it is not supported by the evidence of record.  While he 
has stated that he was diagnosed with kidney infections in 
service, there is no medical evidence of this either in 
service or after separation.  In addition, while a November 
1979 outpatient record shows a diagnosis of probable 
nonspecific urethritis, this is not a definitive diagnosis.  
In addition, while this medical record is dated after the 
veteran's separation from service, there is no subsequent 
record showing the veteran currently has a diagnosis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Therefore, this is not new and material evidence 
because it is redundant of evidence already contained in the 
veteran's claims file.

With regard to the assertions of the veteran that he has a 
current kidney disorder that is due to his service, we 
certainly respect his right to offer his opinion, but he is 
not deemed medically competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a kidney disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Sinusitis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The evidence of record shows that in November 1970, during 
service, the veteran complained of a cold with sinus 
congestion.  Upon separation, his sinus examination was 
normal, and no related defects or diagnoses were noted.

In January 1980, the veteran underwent VA examination, and no 
symptoms were noted with regard to his nose and sinuses.

A March 1981 VA outpatient record shows the veteran wanted an 
antibiotic for his sinus problem.  He indicated that he never 
had a diagnosis of sinusitis.  On examination, there was some 
swelling and nasal mucosa.  There was no exudate.  The 
diagnosis was allergic rhinitis.

An October 1995 private treatment record shows the veteran 
was diagnosed with an upper respiratory infection.  He 
complained of rhinorrhea.  On examination, there was mild 
boggy nasal mucosa.

In July 2006, the veteran testified before the undersigned 
that he was diagnosed with chronic sinusitis in service, and 
had problems with his sinuses since service.

Based on the record, the Board finds a lack of competent 
evidence to warrant service connection for sinusitis.  
Specifically, there is no diagnosis or showing of sinusitis 
in the veteran's service medical records.  While the veteran 
testified during his July 2006 hearing that he was diagnosed 
with this disorder in service, a March 1981 VA record shows 
the veteran indicated he had never previously received a 
diagnosis of sinusitis.

Furthermore, there is no medical opinion of record relating 
the veteran's sinusitis or chronic rhinitis to his military 
service.  While we certainly respect the veteran's right to 
offer his opinion, he has not been shown to have the 
requisite medical knowledge to provide competent opinions on 
diagnosis or etiology.  Therefore, the Board finds that the 
veteran's sinusitis is not related to his period of active 
duty.

As the evidence preponderates against the claim for service 
connection for the veteran's sinusitis, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

New and material evidence having not been received, the claim 
for service connection for prostatitis is denied.

New and material evidence having not been received, the claim 
for service connection for a kidney disorder is denied.

Service connection for sinusitis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


